
	
		I
		111th CONGRESS
		1st Session
		H. R. 4029
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2009
			Mr. Dicks (for
			 himself, Mr. Baird,
			 Mr. Smith of Washington,
			 Mr. Larsen of Washington,
			 Mr. McDermott,
			 Mr. Inslee, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide assistance for programs and activities to protect the water quality of
		  Puget Sound, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Puget Sound Recovery Act of
			 2009.
		2.Puget
			 SoundTitle I of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at
			 the end the following:
			
				123.Puget
				Sound
					(a)DefinitionsIn
				this section, the following definitions apply:
						(1)Comprehensive
				planThe term comprehensive plan means the Puget
				Sound Action Agenda (the comprehensive conservation and management plan for
				Puget Sound under section 320), including any amendments thereto.
						(2)CouncilThe
				term Council means the Puget Sound Program Advisory Council
				established under subsection (d).
						(3)DirectorThe
				term Director means the Director of the Office.
						(4)OfficeThe
				term Office means the Puget Sound Program Office established by
				subsection (b).
						(5)Puget Sound
				PartnershipThe term Puget Sound Partnership means
				the agency of the State of Washington (together with its associated councils,
				boards, and panels) that was formed under authority of State law for the
				purpose of protecting and restoring Puget Sound and is designated as the
				management conference for Puget Sound under section 320.
						(b)Program
				office
						(1)EstablishmentThe
				Administrator shall establish in the Environmental Protection Agency a Puget
				Sound Program Office. The Office shall be co-located with the Puget Sound
				Partnership in the State of Washington.
						(2)Appointment of
				directorThe Administrator shall appoint a Director of the
				Office, who, by reason of management experience and technical expertise
				relating to Puget Sound, shall be highly qualified to support the development
				and implementation of projects, programs, and studies necessary to implement
				the comprehensive plan.
						(3)Delegation of
				authority; staffingThe Administrator shall delegate to the
				Director such authority and provide such additional staff as may be necessary
				to carry out this section.
						(c)Duties
						(1)In
				generalIn carrying out this section, the Administrator, acting
				through the Director, shall—
							(A)assist and support
				the implementation of the comprehensive plan;
							(B)provide funding
				and make grants for implementation of the comprehensive plan and projects,
				programs, and studies consistent with the priorities of the comprehensive
				plan;
							(C)promote innovative
				methodologies and technologies that are cost-effective and consistent with the
				identified goals and objectives of the comprehensive plan and Environmental
				Protection Agency permitting processes;
							(D)coordinate the
				major functions of the Federal Government related to the implementation of the
				comprehensive plan, including projects, programs, and studies for—
								(i)water quality
				improvements;
								(ii)wetland,
				riverine, and estuary restoration and protection; and
								(iii)nearshore and
				endangered species recovery;
								(E)coordinate the
				research and planning projects authorized under this section with Federal
				agencies, State agencies, tribes, universities, and the Puget Sound
				Partnership’s Science Panel, including conducting or commissioning studies
				considered necessary by the Science Panel for strengthened implementation of
				the comprehensive plan;
							(F)track progress
				towards meeting the identified goals and objectives of the comprehensive plan
				by—
								(i)implementing and
				supporting a project, program, and study monitoring system consistent with the
				performance management system used by the Puget Sound Partnership; and
								(ii)coordinating,
				managing, and reporting environmental data related to Puget Sound in a manner
				consistent with methodologies utilized by the Puget Sound Partnership,
				including, to the extent practicable, making such data and reports on such data
				available to the public, including on the Internet, in a timely fashion;
								(G)coordinate
				projects, programs, and studies for the protection of Puget Sound, the Strait
				of Georgia, and the Strait of Juan de Fuca with Canadian authorities;
				and
							(H)collect and make
				available to the public, including on the Internet, publications and other
				forms of information relating to the environmental quality of Puget
				Sound.
							(2)Implementation
				methodsThe Administrator, acting through the Director, may enter
				into interagency agreements, make intergovernmental personnel appointments,
				provide funding, make grants, and utilize other available methods in carrying
				out the duties under this subsection.
						(d)Puget Sound
				program advisory council
						(1)In
				generalThe Administrator shall establish a Puget Sound Program
				Advisory Council to provide advice to the Administrator on the implementation
				of the identified goals and objectives of the comprehensive plan.
						(2)CompositionThe
				Council shall consist of the following 2 boards:
							(A)A Federal agency
				board consisting of representatives of appropriate Federal agencies that may
				affect or implement projects or programs identified in the comprehensive plan
				and the Executive Director of the Puget Sound Partnership. The chairperson of
				the Federal agency board shall be the Director.
							(B)An
				intergovernmental board consisting of the members of the Leadership Council and
				the Ecosystem Coordination Board of the Puget Sound Partnership.
							(3)MeetingsThe
				Council shall meet at least twice per year—
							(A)to assess the
				progress of the Office in meeting the identified goals and objectives of the
				comprehensive plan;
							(B)to identify
				improvements for meeting the identified goals and objectives of the
				comprehensive plan; and
							(C)to assess Federal
				agency budget needs to implement the comprehensive plan.
							(4)Compensation of
				membersA member of the Council shall serve without
				compensation.
						(5)Travel
				expensesSubject to the availability of appropriations, the
				Administrator shall reimburse a member of the Council for travel expenses,
				including per diem in lieu of subsistence, at rates authorized for an employee
				of a Federal agency under subchapter I of chapter 57 of title 5, United States
				Code, while away from home or the regular place of business of the member in
				performance of services for the Council.
						(e)ReportNot
				later than one year after the date of enactment of this section, and biennially
				thereafter, the Administrator and the Executive Director of the Puget Sound
				Partnership, acting jointly, shall submit to Congress a report that—
						(1)summarizes the
				progress made in implementing the comprehensive plan and progress towards
				achieving the identified goals and objectives described in the comprehensive
				plan;
						(2)summarizes any
				modifications to the comprehensive plan made in the period immediately
				preceding such report;
						(3)incorporates
				specific recommendations concerning the implementation of the comprehensive
				plan; and
						(4)summarizes the
				roles and progress of each Federal agency that has jurisdiction in the Puget
				Sound watershed towards meeting the identified goals and objectives of the
				comprehensive plan.
						(f)Implementation
				of comprehensive plan
						(1)In
				generalThe Administrator, acting through the Director and in
				consultation with the Puget Sound Partnership, shall carry out projects,
				programs, and studies to implement the comprehensive plan.
						(2)Priority
				projects, programs, and studiesThe Administrator shall give
				special emphasis to projects, programs, and studies that are identified as
				priorities by the Puget Sound Partnership in the comprehensive plan.
						(3)Grants
							(A)In
				generalThe Administrator, acting through the Director, is
				authorized to make grants for projects, programs, and studies to implement the
				comprehensive plan.
							(B)AllocationsIn
				making grants under this paragraph, the Administrator shall use—
								(i)50
				percent of the funds appropriated for making grants under this paragraph for a
				fiscal year to make a comprehensive grant to the Puget Sound Partnership to
				manage implementation of the comprehensive plan and for allocation by the Puget
				Sound Partnership to projects, programs, and studies prioritized in the
				comprehensive plan; and
								(ii)50 percent of
				funds appropriated for making grants under this paragraph for a fiscal year to
				make grants to State and regional water pollution control agencies and
				entities, federally recognized Indian tribes, State coastal zone management
				agencies, local governments, and other public or nonprofit private agencies,
				institutions, or organizations to implement specific projects, programs, and
				studies identified in the comprehensive plan.
								(4)Federal
				share
							(A)In
				generalThe Federal share of the cost of a project, program, or
				study carried out under this subsection shall be—
								(i)not more than 50
				percent of the cost of a project, program or study; or
								(ii)up to 100 percent
				of the cost of a project, program, or study if the project, program, or study
				is located in or specifically affects a distressed community.
								(B)Contributions
				from non-Federal sourcesThe non-Federal share of costs required
				under subparagraph (A) shall be provided from non-Federal sources.
							(5)Distressed
				community definedIn this subsection, the term distressed
				community means a community that meets the affordability criteria
				established by the State in which the community is located, if such criteria is
				established after public review and comment.
						(g)Annual budget
				planThe President, as part of the annual budget of the United
				States Government, shall submit information regarding each Federal agency
				involved in Puget Sound protection and restoration, including—
						(1)an interagency
				crosscut budget that displays for each Federal agency—
							(A)the amounts
				obligated in the preceding fiscal year for protection and restoration projects,
				programs, and studies relating to Puget Sound;
							(B)the estimated
				budget for the current fiscal year for protection and restoration projects,
				programs, and studies relating to Puget Sound; and
							(C)the proposed
				budget for protection and restoration projects, programs, and studies relating
				to Puget Sound; and
							(2)a description and
				assessment of the Federal role in the implementation of the comprehensive plan
				and the specific role of each Federal agency involved in Puget Sound protection
				and restoration, including specific projects, programs, and studies conducted
				or planned to achieve the identified goals and objectives of the comprehensive
				plan.
						(h)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this section $125,000,000 for each of fiscal years
				2011 through 2016. Such sums shall remain available until
				expended.
					.
		
